IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :              No. 2364 Disciplinary Docket No. 3
                                :
            Petitioner          :              No. 81 DB 2015
                                :
              v.                :              Attorney Registration No. 86611
                                :
MARY ELLEN CHAJKOWSKI,          :              (Out of State)
                                :
             Respondent         :


                                         ORDER


PER CURIAM


       AND NOW, this 24th day of April, 2018, upon review of Respondent’s answer to

the directive of February 22, 2018, the Rule is made absolute, and Respondent Mary

Ellen Chajkowski is held in contempt for willful violation of this Court’s Order dated June

1, 2017. Respondent shall immediately cease and desist and be enjoined from any and

all activities in connection with the practice of law in this Commonwealth.

       Petitioner’s request for an imposition of a daily fine is denied without prejudice to

seek such relief before the Disciplinary Board.